Title: To Benjamin Franklin from Jean-Jacques Bachelier, 9 December 1777
From: Bachelier, Jean-Jacques
To: Franklin, Benjamin


Monsieur
Ce 9. xbre. 1777.
J’aurois eté vous faire mon Compliment de felicitation sur les heureux succes dont l’Europe Retentit sans l’accident qui est arivé a mon Epouse une Epeingle qu’elle a avalé, nous à alarmé pour sa vie. Je profite du premier moment de soulagement qu’elle Eprouve pour me Rejouir avec vous de ce que la Cause de l’humanité est triomphante. Je suis avec Respect et Veneration Monsieur Votre tres humble et tres obeissant serviteur
J Bachelier
 
Addressed: A Monsieur / Monsieur franklin / maison de mr. Le Ray de / chaumont / a Passy
